DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 5, 8, 13-15, 17, 20, 22, 24-25, 30, 39, 45-46, and 48-51 are allowed.
Information Disclosure Statement
The Information Disclosure Statements filed 12 May 2021 have been considered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is U.S. Patent 3,657,036 to Mullenhoff et al. cited in previous Office action (herein Mullenhoff) and over U.S. Pre-grant Publication 2017/0355865 to Fenn et al. cited in Information Disclosure Statement filed 6 June 2019 (herein Fenn).  
Mullenhoff teaches a rigid polyurethane foam panel having a density gradient across its thickness (abstract).  Mullenhoff teaches that both foamable and non-foamable polyurethanes, corresponding to the solid and foam thermoset products recited in the instant claims, are used to produce the panel (Col 2, lines 28-30) and that individual layers are bonded intimately to each other (Col 2, lines 35-37).  Mullenhoff is silent as to the density and hardness of the foamable and non-foamable polyurethanes.  Because the recited 25% IFD hardness is a measurement performed on soft flexible foams, one of ordinary skill in the art would not be motivated to give the rigid foam panel to have the claimed hardness.  
Fenn teaches a thermosetting composition for three-dimensional printing (abstract) comprising a first component having a first functional group and a second component having a second functional group (paragraph 0005).  Fenn teaches that the first component has functional groups “A” which include .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
Claims 25 and 45 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-2, 5, 8, 13, 15, 17, 20, 22, 24, and 39, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 20 August 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783